Citation Nr: 0843852	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  05-38 870A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to an effective date earlier than March 14, 2004, 
for the grant of service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel



INTRODUCTION

The veteran had active military service from June 1968 to 
January 1970.

In a September 2002 rating decision, the RO denied the 
veteran's claim for service connection for hepatitis C, and 
the veteran filed a timely NOD later that same month.  The RO 
issued an SOC in December 2003; the accompanying letter 
informed the veteran he had 60 days from the date of the 
letter or within the remainder, if any, of the one-year 
period from the date of the letter notifying him of the 
action that he had appealed.  On March 15, 2004, the RO 
received a letter from the veteran expressing his continued 
disagreement with the denial of service connection for 
hepatitis C.  On April 6, 2004, the RO issued an 
administrative decision, finding that a timely appeal had not 
been received in response to the December 2003 SOC, and that 
the veteran's right to appeal the September 2002 decision had 
expired.  The veteran was also informed that if he did not 
agree with this decision, he had one year from the date of 
this letter to appeal this decision. 

This appeal to the Board of Veterans' Appeals (Board) arises 
from an August 2004 rating decision in which the RO, in St. 
Petersburg, Florida, reopened and granted service connection 
for hepatitis C, effective April 20, 2004.  

In August 2004, the veteran filed a statement that the RO 
accepted as a new claim for an effective date earlier than 
April 20, 2004, for the grant of service connection for 
hepatitis C.  

In a January 2005 rating decision, the RO denied an earlier 
effective date for service connection for hepatitis C.  The 
veteran filed a notice of disagreement (NOD) in March 2005, 
asserting that, essentially, he should have been granted 
service connection effective from the date of his original 
claim.  

By a December 2005 decision, a Decision Review Officer (DRO) 
at the St. Petersburg RO, assigned an earlier effective date 
of March 15, 2004, for the grant of service connection for 
hepatitis C, and the RO issued a statement of the case (SOC) 
that same month.  The veteran filed a substantive appeal (via 
a VA Form 9, Appeal to Board of Veterans' Appeals) in 
December 2005.

In December 2005, jurisdiction of the claims file was 
transferred to the RO in Columbia, South Carolina,  where the 
veteran currently resides.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  On March 15, 2004, the veteran submitted a duplicate 
medical statement to the RO that indicated his only risk 
factor for hepatitis C was his exposure to blood products as 
a combat medic in Vietnam.

3.  On April 20, 2004, the RO received the veteran's formal 
claim to reopen his previously denied claim for service 
connection for hepatitis C.  

4.  By an August 2004 rating decision, the RO reopened and 
granted service connection for hepatitis C, effective April 
20, 2004.  

5.  In a December 2005 decision, a DRO at the St. Petersburg 
RO accepted the veteran's resubmission of a medical statement 
on March 15, 2004 as an informal petition to reopen the 
previously denied claim for service connection and 
accordingly, granted an earlier effective date. 

6.  Prior to March 15, 2004, there was no pending claim 
pursuant to which service connection for hepatitis C could 
have been granted.





CONCLUSION OF LAW

The claim for an effective date earlier than March 15, 2004, 
for the grant of service connection for hepatitis C, is 
without legal merit.  38 U.S.C.A. § 5110  (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38  
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008), includes enhanced duties to notify  
and assist claimants for VA benefits. VA regulations  
implementing the VCAA have been codified, as amended, at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

In the present appeal, a December 2004 VCAA notice letter 
provided the veteran with notice of the legal authority 
governing effective dates for reopened claims, the December 
2005 SOC included citation to the provisions of 38 C.F.R. § 
3.400, and a March 2006 letter provided the veteran with 
information pertaining to the assignment of effective dates 
consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Moreover, the veteran and his representative 
have been afforded the opportunity to present evidence and 
argument with respect to the claim for an earlier effective 
date for service connection for hepatitis C.  The Board finds 
that these actions are sufficient to satisfy any duties to 
notify and assist owed the veteran.  As explained below, the 
claim for an earlier effective date lacks legal merit; 
therefore, the duties to notify and assist required by the 
VCAA are not  applicable to these claims.  See Mason v. 
Principi, 16 Vet.  App. 129, 132 (2002). 




II.  Analysis

Generally, the effective date for a grant of service 
connection is the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a)  
(West 2002 & Supp. 2008); 38 C.F.R. § 3.400 (2008).   If a 
claim is received within one year after separation from 
service, the effective date for the grant of service  
connection is the day following separation from service; 
otherwise, it is the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b)(2)(i) (2008).

The effective date of a grant of service connection on the 
basis of the receipt of new and material evidence following a 
final prior disallowance is the date of receipt of the 
application to reopen, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.400(q)(1)(ii) (2008).

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a) (West 2002 & Supp. 2008); 38 C.F.R. § 3.151(a) 
(2008).  Any communication or action, indicating an intent to 
apply for one or more benefits under the laws administered by 
VA, from a claimant, his duly authorized representative, or a 
person acting as next friend who is not sui juris may be  
considered an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a) (2008).

Upon receipt of an informal claim, if a formal claim has not  
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered as 
filed as of the date of receipt of the informal claim.  38 
C.F.R. § 3.155(a) (2008).

In this case, the veteran seeks an award of service 
connection for hepatitis C prior to March 15, 2004, the 
effective date assigned by a DRO based on the date of receipt 
of a resubmitted medical statement that the RO accepted as an 
informal petition to reopen the previously denied claim for 
service connection for hepatitis C.  However, the Board finds 
no legal basis for the assignment of an effective date for 
the award of service connection for hepatitis C prior to that 
date.

The basic facts of this case are not in dispute.  The RO 
denied the veteran's claim for service connection for 
hepatitis C by rating action in September 2002.  The veteran 
was notified of that determination and of his appellate 
rights by letter dated that same month.  In September 2002, 
the veteran filed his NOD.  In June 2003, the RO furnished 
the veteran with VCAA notice.  After a de novo review of the 
entire evidence of record by a DRO in November 2003, the RO 
issued the veteran an SOC in December 2003 reflecting the 
continued denial of service connection for hepatitis C.  
Although the veteran submitted a March 2004 statement 
indicating his continued disagreement with the denial of 
service connection for hepatitis,  such letter was more than 
60 days past the issuance of the December 2003 SOC and was 
therefore, untimely.   Hence, the RO's September 2002 
decision is final.  See 38 U.S.C.A. § 7105(c) (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 
(2008).  

The next document received from the veteran was his statement 
that specifically requested to reopen his claim for service 
connection for hepatitis C, which the RO received on April 
20, 2004.   In an August 2004 rating decision, the RO, in St. 
Petersburg, Florida, reopened and granted service connection 
for hepatitis C, effective April 20, 2004.  

In August 2004, the veteran filed a statement that the RO 
accepted as a new claim for an effective date earlier than 
April 20, 2004, for the grant of service connection for 
hepatitis C.  In a January 2005 rating decision, the RO 
denied an earlier effective date for service connection for 
hepatitis C.  The veteran filed a notice of disagreement 
(NOD) in March 2005, asserting that, essentially, he should 
have been granted service connection effective from the date 
of his original claim.  
Thereafter, by a December 2005 decision, a Decision Review 
Officer (DRO) at the St. Petersburg RO, assigned an earlier 
effective date of March 15, 2004, for the grant of service 
connection for hepatitis C; accepting the veteran's 
resubmission of a medical statement as an informal petition 
to reopen the previously denied claim for service connection.  
The veteran perfected an appeal in December 2005.  

The veteran and his representative have asserted that the 
effective date for the award of service connection for 
hepatitis C should be the date when the veteran  submitted 
his original claim for service connection for hepatitis C, on 
August 1, 2001.  However, prior to March 15, 2004, there was 
no pending claim for hepatitis C pursuant to which service 
connection could have been granted.  Moreover, the veteran's 
only prior claim for service connection for hepatitis C was 
finally resolved by the RO's September 2002 denial of that 
claim.(and, hence, cannot provide a basis for a grant of the 
benefits ultimately awarded in connection with a reopened 
claim for that benefit).  An effective prior to the date of 
the RO's September 2002 final denial decision is thus legally 
precluded.

While the finality of the September 2002 decision could be 
vitiated by a finding of clear and unmistakable (CUE) in that 
decision (see Routen v. West, 142  F.3d 1434, 1438 (Fed. Cir. 
1998) (listing CUE as one of three exceptions to the rules 
regarding finality and effective dates), no such claim has 
been raised here.  A CUE claim requires some degree of 
specificity not only as to what the alleged error is, but-
unless it is the kind of error that, if true, would 
constitute CUE on its face-persuasive reasons must be given 
as to why the result would have been manifestly  different 
but for the alleged error.  See Phillips v. Brown,  0 Vet. 
App. 25, 31 (1997).  As shown above, the arguments of the 
veteran and his representative do not actually allege CUE-
much less, reflect the type of specificity need to 
sufficiently raise such a claim.

The Board also notes that, after the September 2002 NOD and 
prior to the veteran's  March 2004 letter (accepted as an 
informal claim to reopen), there is no document indicating an 
intent by the veteran to reopen his claim for service 
connection for hepatitis C; indeed, the veteran did not file 
a document of any kind during this time frame. 

Accordingly, on these facts, the date of the March 15, 2004 
letter from the veteran -accepted as an informal petition to 
reopen the previously denied claim for service connection for 
hepatitis C-is  the earliest effective date that may be 
assigned for the grant of this benefit.  See 38 C.F.R. § 
3.400(q)(1)(ii) (2008).  

The pertinent legal authority governing effective dates is 
clear and specific, and the Board is bound by such authority.  
See 38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 20.101(a) 
(2008).  As, in light of the above, there is no legal basis 
for assignment of any earlier effective date for the award of 
service connection for hepatitis C, the Board finds that the 
claim for an earlier effective date must be denied.  Where, 
as here, the law is dispositive of the claim, the appeal must 
be terminated or denied as without legal merit.  See Sabonis 
v.  Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

An effective date earlier than March 15, 2004, for the grant 
of service connection for hepatitis C is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


